      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 1 of 12. PageID #: 71




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TONYA EVANS,
                                                       Case No. 1:19-cv-02865
        Plaintiff,
                                                       Honorable Judge Pamela Barker
v.
                                                       FIRST AMENDED COMPLAINT
GANNETT PUBLISHING
SERVICES, LLC,
                                                       JURY DEMANDED
        Defendant.


        Now comes the Plaintiff, TONYA EVANS (“Plaintiff”), by and through her attorneys,

and for her First Amended Complaint against the Defendant, GANNETT PUBLISHING

SERVICES, LLC (“Defendant”), Plaintiff alleges and states as follows:

                                 PRELIMINARY STATEMENT

        1.      This is an action for damages and equitable and injunctive relief for violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., and the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

Defendant resides in this district and a substantial part of the events and omissions giving rise

to Plaintiff’s claims occurred in this District.

        4.      All conditions precedent to this Court’s jurisdiction have occurred or have been

complied with. Specifically:

                a.      Plaintiff filed a Charge of Discrimination, number 532-2019-02488, with


                                                   1
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 2 of 12. PageID #: 72




                        the Equal Employment Opportunity Commission (“EEOC”) on or about

                        July 30, 2019.

                 b.     The EEOC issued a Notice of Right to Sue to Plaintiff for said charge on

                        September 13, 2019.

                                              PARTIES

       5.        Plaintiff is an individual who at various relevant times resided in Galion, Crestline,

and Mansfield, Ohio.

       6.        On information and belief, Defendant is a limited liability company of the State of

Delaware, which is registered with the Secretary of State to do business in Ohio, and whose

principal place of business is located in McLean, Virginia.

       7.        Plaintiff and Defendant are “persons” as defined in 42 U.S.C. § 2000e(a).

       8.        Defendant is also an “employer” as defined in 42 U.S.C. § 2000e(b), as, on

information and belief, it engaged in an industry affecting commerce and has 15 or more

employees for each working day in each of 20 or more calendar weeks in the current or preceding

calendar year.

       9.        Plaintiff is also an “employee” as defined in 42 U.S.C. § 2000e(f), as she is an

individual who was at all relevant times employed by Defendant, an employer.

       10.       Plaintiff and Defendant are also each “persons” as defined in 29 U.S.C. § 203(a).

       11.       Defendant is also an “employer” as that term is defined by 29 U.S.C. § 203(d), as,

on information and belief, it included people acting directly or indirectly in the interest of an

employer, in relation to Plaintiff when she was an employee.

       12.       At all relevant times, Plaintiff was also an “employee” as that term is defined by

29 U.S.C. § 203(e)(1), as she is an individual who was employed by Defendant, an employer.



                                                   2
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 3 of 12. PageID #: 73




                                   BACKGROUND FACTS

       13.     Plaintiff began her employment with Defendant during or about May of 2018 as a

warehouse employee.

       14.     During or about August of 2018, Plaintiff was promoted to her most recent position

with Defendant as a District Manager.

       15.     Throughout her employment, Plaintiff performed the duties of her job to all

legitimate expectations.

       16.     Beginning during or about April of 2019, Plaintiff’s coworker, Joseph Powell

(“Powell”), frequently sexually harassed Plaintiff and subjected Plaintiff to unwelcome advances

of a sexual nature which include, but are not limited to, the following:

               a.      Repeatedly sending Plaintiff unsolicited text messages replete with overt

                       sexual content;

               b.      Touching and rubbing Plaintiff’s shoulders without her consent;

               c.      Making vulgar gestures toward Plaintiff while they were working;

               d.      Referring to Plaintiff as “babe”;

               e.      Repeatedly requesting that Plaintiff go out on a date with him; and

               f.      Continually harassing Plaintiff via text message when she did not respond

                       to those requests.

       17.     Shortly after Powell began engaging in the unwelcome conduct described above,

Plaintiff reported Powell’s behavior to her supervisor, Ida Hanning (“Hanning”).

       18.     Hanning assured Plaintiff that she would speak to Powell about his conduct, but,

on information and belief, Hanning failed to do so.

       19.     Plaintiff reiterated her complaints to Hanning on multiple occasions, but, on



                                                 3
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 4 of 12. PageID #: 74




information and belief, Hanning never alerted her direct supervisor, nor did Hanning discipline

Powell for his conduct.

       20.     To Plaintiff’s knowledge, Hanning never made a formal record of Plaintiff’s sexual

harassment complaints regarding Powell.

       21.     After Plaintiff’s complaints to Hanning regarding Powell and Hanning’s apparent

failure to address those complaints, Plaintiff applied for a new job at a Verizon Wireless location.

       22.     Despite Plaintiff’s positive job performance with Defendant, Hanning gave

Plaintiff’s prospective employer a negative reference about Plaintiff.

       23.     As a result of Defendant’s false negative job reference, Plaintiff was unable to

secure the new job with Verizon Wireless.

       24.     Shortly thereafter, Plaintiff resigned from her employment with Defendant, due to

Hanning’s and Defendant’s failure to guarantee Plaintiff a safe, non-hostile working environment

free from discrimination and sexual harassment.

       25.     Although Plaintiff was employed as a District Manager, she spent the majority of

her time in the District Manager position performing non-managerial duties, including, but not

limited to, completing paperwork for carriers, taking calls from customers, and communicating

with stores to ensure accurate and timely deliveries.

       26.     Although Plaintiff was employed as a District Manager, through common company

policies and procedures, she was routinely deprived the opportunity to exercise independent

judgment and discretion in matters of significance to her position and to Defendant’s business, and

Plaintiff’s primary job duties and authority were reduced to those of other non-exempt employees

working at the same location.




                                                 4
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 5 of 12. PageID #: 75




        27.        Although Plaintiff was employed by Defendant as a District Manager, the

management of the enterprise in which she was employed was not a primary duty of her

employment, nor was the management of a customarily recognized department or subdivision of

that enterprise.

        28.        Although Plaintiff was employed by Defendant as a District Manager, she did not

customarily and regularly direct the work of two or more other employees.

        29.        Although Plaintiff was employed by Defendant as a District Manager, she did not

have the authority to hire or fire other employees, nor were Plaintiff’s suggestions and

recommendations as to the hiring, firing, advancement, promotion, or change of status of other

employees given particular weight by Defendant.

        30.        During the time Plaintiff was employed by Defendant as a District Manager,

Defendant failed to pay Plaintiff one and one-half times her regular wage for all hours worked by

Plaintiff in excess of 40 hours in a given workweek.

        31.        During the time Plaintiff was employed by Defendant as a District Manager, she

regularly worked over 40 hours per workweek, and often worked as many as 60 hours per

workweek.

        32.        During the time Plaintiff was employed by Defendant as a District Manager,

Defendant paid Plaintiff on a salary basis. Thus, Plaintiff received the same gross amount of pay

per workweek, regardless of the number of hours Plaintiff actually worked during each workweek.

        33.        Plaintiff is informed and believes and based thereon alleges that Defendant willfully

enacted this policy and practice for the purpose of avoiding having to Plaintiff for her overtime

hours worked, thereby increasing its own profits.

        34.        During the time Plaintiff was employed as a District Manager, Defendant should



                                                     5
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 6 of 12. PageID #: 76




have paid Plaintiff at a rate equal to one and one-half times her regular wage for all overtime hours

worked by Plaintiff in excess of 40 hours in any given workweek.

                                     COUNT I
              VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                          DUE TO SEX DISCRIMINATION

        35.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 34 above as if fully reiterated herein.

        36.     Defendant, in violation of 42 U.S.C. § 2000e, failed to provide Plaintiff a

workplace free from unwanted sexually harassment, and denied and continues to deny Plaintiff an

equal opportunity for employment due to her sex, female.

        37.     During Plaintiff’s employment with Defendant at the time her employment ended,

Plaintiff was subjected to sexual harassment and sex discrimination. Plaintiff’s supervisor failed

to investigate her complaints as alleged above and failed to take appropriate action regarding those

complaints to stop the hostile work environment to which Plaintiff was subjected.

        38.     The discriminatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendant.

        39.     Defendant, through its employees, agents, and/or authorized representatives, knew

that its constructive termination and discriminatory treatment of Plaintiff, and its failure to take

appropriate action to stop the hostile work environment to which Plaintiff was subjected, violated

Title VII, in light of Plaintiff’s sex.

        40.     Defendant, through its employees, agents, and/or authorized representatives, knew

that its constructive termination and discriminatory treatment of Plaintiff for reporting sexual



                                                  6
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 7 of 12. PageID #: 77




harassment violated Title VII.

        41.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage, or custom of

discriminating against Plaintiff because of her sex with respect to compensation, terms, conditions,

and/or privileges of employment, depriving Plaintiff of equal employment opportunities and

otherwise adversely affecting her status as an employee, because of her sex. This Complaint also

seeks restitution to Plaintiff for the denial of all of her rights, privileges, benefits, and income that

would have been received by her, but for Defendants’ unlawful and illegal discriminatory acts and

practices.

        42.     Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant’s policies,

practices, customs, and usages as set forth herein, unless and until they are enjoined by the Court.

                                       COUNT II
                VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                DUE TO RETALIATION

        43.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 42 above as if fully reiterated herein.

        44.     Defendant, in violation of 42 U.S.C. § 2000e, has denied and continues to deny

Plaintiff an equal opportunity for employment in retaliation for Plaintiff engaging in the legally

protected activity of reporting, and seeking a work environment free from, sexual harassment.

        45.     During Plaintiff’s employment with Defendant and when Plaintiff was

constructively terminated by Defendant, she was subjected to retaliation for engaging in a legally

protected activity, as set forth above.



                                                    7
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 8 of 12. PageID #: 78




       46.     The retaliatory treatment to which Plaintiff was subjected includes, but is not

limited to, the instances alleged above. All of the actions of the individuals described herein were

undertaken in their capacities as the employees, agents, and/or authorized representatives of

Defendant.

       47.     Defendant, through its employees, agents, and/or authorized representatives, knew

that its retaliation against Plaintiff for reporting sexual harassment violated Title VII.

       48.     This is a proceeding for declaratory judgment as to Plaintiff’s right of a permanent

injunction restraining Defendant from maintaining a policy, practice, usage, or custom of

retaliating against Plaintiff because of her engagement in a legally protected activity with respect

to compensation, terms, conditions, and/or privileges of employment, depriving Plaintiff of equal

employment opportunities. This Complaint also seeks restitution to Plaintiff for the denial of all

of her rights, privileges, benefits, and income that would have been received by her but for

Defendant’s unlawful and illegal retaliatory acts and practices.

       49.     Plaintiff has no plain, adequate, or complete remedy at law to address the wrongs

alleged herein, and this suit for injunctive relief is her only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant’s policies,

practices, customs, and usages as set forth herein, unless and until they are enjoined by the Court.

                                   COUNT III
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       50.     Plaintiff incorporates all of the allegations and statements made in paragraphs 1

through 49 above as if fully reiterated herein.

       51.     At all times material herein, Plaintiff has been entitled to the rights, protections,

and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       52.     The FLSA regulates, among other things, the payment of overtime pay by

                                                  8
      Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 9 of 12. PageID #: 79




employers whose employees are engaged in interstate commerce, or engaged in the production of

goods for commerce, or employed in an enterprise engaged in commerce or in the production of

goods for commerce. 29 U.S.C. § 207(a)(1).

       53.     Defendant is subject to the overtime pay requirements of the FLSA because it is an

enterprise engaged in interstate commerce and its employees are engaged in commerce.

       54.     The FLSA provides that “no employer shall employ any of his employees…for a

workweek longer than forty hours unless such employee receives compensation for his

employment in excess of the hours above specified at a rate not less than one and one-half times

the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).

       55.     Defendant failed to compensate Plaintiff at one and one-half times her regular wage

for time worked in excess of forty hours per workweek during many pay periods during her

employment with Defendant.

       56.     Defendant, by its failure to fully compensate Plaintiff as set forth above, has

violated and continues to violate the FLSA, including but not limited to, 29 U.S.C. § 207.

       57.     The FLSA, specifically 29 U.S.C. § 213, and its supporting regulations, exempt

certain categories of employees from the FLSA’s overtime pay obligations. However, none of the

FLSA’s overtime pay exemptions apply to Plaintiff.

       58.     The FLSA also provides that “[a]ny employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages . . . The court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee

to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b).



                                                  9
     Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 10 of 12. PageID #: 80




        59.    In light of Defendant’s violations of the FLSA as outlined above, Plaintiff is

entitled to a judgment against Defendant in the amount of her unpaid overtime compensation, and

an additional equal amount as liquidated damages, plus reasonable attorneys’ fees and costs of

this action.

                                   PRAYER FOR RELIEF

        Wherefore, Plaintiff, TONYA EVANS, respectfully prays this Honorable Court enter

judgment against Defendant, GANNETT PUBLISHING SERVICES, LLC, as follows:

               a.     Awarding Plaintiff all unpaid wages, including wages at a rate not less than

                      1 1/2 times the regular rate at which Plaintiff was employed for all hours

                      worked over 40 hours during any workweeks, plus an equal amount in

                      liquidated damages, pursuant to 29 U.S.C. § 216(b);

               b.     Declaring the Defendant’s practices complained of herein unlawful and in

                      violation of Title VII;

               c.     Permanently enjoining Defendant, their agents, successors, officers,

                      employees, representatives, attorneys, and those acting in concert with it or

                      them from engaging in the unlawful practices, policies, customs, and

                      usages set forth herein, and from continuing any and all practices shown to

                      be in violation of applicable law;

               d.     Ordering modification or elimination of the practices, policies, customs,

                      and usages set forth herein and all other such practices shown to be in

                      violation of applicable law, ensuring Defendant will not continue to

                      discriminate on the basis of sex or retaliate for engaging in a legally

                      protected activity;



                                                10
Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 11 of 12. PageID #: 81




       e.     Immediately assigning Plaintiff to the position she would now be

              occupying but for the discriminatory and retaliatory practices of Defendant,

              and adjusting the wage rates, salaries, bonuses, and benefits for Plaintiff to

              those which she would have received but for the discriminatory and

              retaliatory practices of Defendant, or awarding Plaintiff front-end and

              future pay;

       f.     Compensating and making Plaintiff whole for all earnings, wages, bonuses,

              and other benefits that Plaintiff would have received but for the

              discriminatory and retaliatory practices of Defendant;

       g.     Compensating and making Plaintiff whole for all other damages Plaintiff

              incurred as a result of the discriminatory and retaliatory practices of

              Defendant;

       h.     Awarding Plaintiff all witness fees, court costs and other litigation costs

              incurred in this action, including reasonable attorneys’ fees;

       i.     Awarding Plaintiff compensatory and/or punitive damages for Defendant’s

              conduct; and

       j.     Granting such other relief as may be just and proper.




                                        11
     Case: 1:19-cv-02865-PAB Doc #: 11 Filed: 02/24/20 12 of 12. PageID #: 82




                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.



                                             RESPECTFULLY SUBMITTED,

                                             TONYA EVANS

                                             By:     /s/ David B. Levin
                                                     Attorney for Plaintiff
                                                     Ohio Attorney No. 0059340
                                                     Law Offices of Todd M. Friedman, P.C.
                                                     333 Skokie Blvd., Suite 103
                                                     Northbrook, IL 60062
                                                     Phone: (224) 218-0882
                                                     Fax: (866) 633-0228
                                                     dlevin@toddflaw.com


                                  CERTIFICATE OF SERVICE

        I hereby certify that, on February 24, 2020, a copy of the foregoing First Amended

Complaint was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                        /s/ David B. Levin
                                                        Attorney for Plaintiff




                                                   12
